Name: Commission Regulation (EEC) No 2038/83 of 22 July 1983 amending for the second time Regulation (EEC) No 546/83 laying down provisions for distillation of table wine pursuant to Article 15 (2) of Regulation (EEC) No 337/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 7. 83 Official Journal of the European Communities No L 200/21 COMMISSION REGULATION (EEC) No 2038/83 of 22 July 1983 amending for the second time Regulation (EEC) No 546/83 laying down provi ­ sions for distillation of table wine pursuant to Article 15 (2) of Regulation (EEC) No 337/79 HAS ADOPTED THIS REGULATION : Article 1 The second indent of Article 2 (3) of Regulation (EEC) No 546/83 is hereby replaced by the following : '  for producers who are not subject to the obli ­ gation referred to in the first indent, the quan ­ tity given in the records referred to in Article 14 of Regulation (EEC) No 1153/75 and obtained by . themselves by vinification of purchased products .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1595/83 (2), and in particular Article 15 thereof, Whereas the quantity of table wine entitled to benefit from the distillation measure authorized by Commis ­ sion Regulation (EEC) No 546/83 (3), as amended by Regulation (EEC) No 1001 /83 (4), is expressed for each producer as a percentage of his total production ; whereas, for the purpose of calculating total produc ­ tion , the provisions contained in the second indent of Article 2 (3) of Regulation (EEC) No 546/83 have turned out to be inadequate and could result in discri ­ mination against producers who have obtained table wine from new wine still in fermentation ; whereas the provisions referred to above should accordingly be amended ; Whereas the. measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine , Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 10 March 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 July 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 54, 5 . 3 . 1979 , p. 1 . (2) OJ No L 163 , 22 . 6 . 1983, p. 66 . (3) OJ No L 64, 10 . 3 . 1983, p. 12. 4) OJ No L 112, 28 . 4 . 1983, p. 16 .